52 F.3d 314
Anna Marie Codariov.U.S., U.S. Department of Agriculture, Farmers HomeAdministration, Richard E. Lyng, Secretary, U.S. Departmentof Agriculture (USDA), John Franke, Jr., DeputyAdministrator USDA, John Block Former Secretary, USDA, VanceClark, Adminsitrator, Farmers Home Administration (FmHA),Charles Shuman, Former Administrator FmHA, Glenn J.Hertzler, Jr., Acting Administrator Farmer Program, FmHA,Ernest R. Grunow, Jr., former Chief Farmer Programs, FmHA, James
NO. 94-5346
United States Court of Appeals,Third Circuit.
Feb 22, 1995
Appeal From:  D.N.J., No. 87-01119

1
AFFIRMED.